Title: To Alexander Hamilton from Robert Morris, 7 February 1798
From: Morris, Robert
To: Hamilton, Alexander



Alexander Hamilton Esqrat New York or Albany
Hills [near Philadelphia]Feby 7th 1798
Dear Sir

You will find annexed the exact statement of your Acct with me for the ten thousand dollars which you lent me with the Interest computed to the 27th Novr last Balance in your favour on that day being $6002.25. This Balance my Son Tom is to assume with interest from that date accordingly I have closed the Acct in my Books by charging you and crediting him for the same which I hope will meet with your & his approbation. I shall ever be gratefull for your Kindness in this transaction and lament that it should have been attended with inconvenience as to loss it was ever my determination to secure you against, Mr Rees is still here settling his own affair, he has the Deed the execution of which he will prove (being one of the Witnesses) before a Master in Chancery or Judge of your State so as to entitle it to be recorded
Yrs

RM

